Exhibit 10.18
NINTH AMENDMENT AND WAIVER
     This Ninth Amendment and Waiver (the “Agreement”) to the Credit Agreement
referred to below is dated as of August 7, 2008 and effective in accordance with
Section 4 below, by and among BOWATER CANADIAN FOREST PRODUCTS INC., a company
organized under the laws of Canada, in its capacity as Borrower under the Credit
Agreement referred to below (the “Borrower”), BOWATER INCORPORATED, a
corporation organized under the laws of Delaware (“BI”), BOWATER ALABAMA LLC
(formerly known as Bowater Alabama Inc.), a limited liability company organized
under the laws of Alabama (“BA”), BOWATER NEWSPRINT SOUTH LLC, a limited
liability company organized under the laws of Delaware (“BNS”), BOWATER
NEWSPRINT SOUTH OPERATIONS LLC (formerly known as Bowater Newsprint South Inc.),
a limited liability company organized under the laws of Delaware and the
successor by merger to Bowater Mississippi LLC (“BNSO”), each in its capacity as
a Guarantor under the Credit Agreement referred to below (BI, BA, BNS and BNSO
are collectively referred to herein as the “U.S. Borrower”), certain
Subsidiaries and Affiliates of the U.S. Borrower party hereto (the “Grantors”),
ABITIBIBOWATER INC., a corporation organized under the laws of Delaware (the
“Parent”), the Lenders and the U.S. Lenders party hereto (collectively, the
“Consenting Lenders”) pursuant to an authorization (in the form attached hereto
as Exhibit A, each a “Lender Authorization”) and THE BANK OF NOVA SCOTIA, as
administrative agent (the “Administrative Agent”) for the Lenders party to the
Credit Agreement referred to below.
STATEMENT OF PURPOSE:
     The Borrower, the Original U.S. Borrower, the Lenders, certain other
financial institutions and the Administrative Agent are parties to the Credit
Agreement dated as of May 31, 2006 (as amended by that certain First Amendment
dated as of July 20, 2007, that certain Second Amendment dated as of October 31,
2007, that certain Third Amendment and Waiver dated as of February 25, 2008,
that certain Fourth Amendment dated as of March 31, 2008, that certain Fifth
Amendment dated as of April 30, 2008, that certain Sixth Amendment dated as of
May 28, 2008, that certain Seventh Amendment dated as of June 6, 2008, that
certain Eighth Amendment dated as of June 30, 2008, as amended hereby and as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).
     The Borrower has requested that the Administrative Agent, the Lenders and
the U.S. Lenders agree to amend the Credit Agreement and waive certain
requirements of the Collateral Assignment of Bonds and Indenture of Trust and
Subordination dated as of May 30, 2008 by and between BA and the U.S.
Administrative Agent (as amended, restated supplemented or otherwise modified
from time to time, the “Collateral Assignment”), in each case as more
specifically set forth herein. Subject to the terms and conditions set forth
herein, the Administrative Agent and each of the Consenting Lenders have agreed
to grant such requests of the Borrower.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Capitalized Terms. Except as otherwise provided herein, all capitalized
undefined terms used in this Agreement (including, without limitation, in the
introductory paragraph and the

1



--------------------------------------------------------------------------------



 



statement of purpose hereto) shall have the meanings assigned thereto in the
Credit Agreement (as amended by this Agreement).
     2. Waiver of Bond Delivery Requirement. Pursuant to Section 14.2 of the
Credit Agreement and subject to the terms and conditions hereof, including,
without limitation, the conditions to effectiveness set forth in Section 4
hereof, the Consenting Lenders hereby waive the provisions of Section 10 of the
Collateral Assignment requiring BA to deliver original Assigned Bonds (as
defined in the Collateral Assignment) or original Replacement Bonds (as defined
in the Collateral Assignment) to the U.S. Administrative Agent.
     3. Credit Agreement Amendment. The table in Section 9.2 of the Credit
Agreement is hereby amended and restated as follows:

          Applicable Period   Minimum Ratio
Third Amendment Effective Date to March 31, 2008
    0.75 to 1.00    
April 1, 2008 through and including June 30, 2008
    1.00 to 1.00    
July 1, 2008 through and including September 30, 2008
    1.40 to 1.00    
October 1, 2008 through and including December 31, 2008
    1.75 to 1.00    
January 1, 2009 and thereafter
    2.00 to 1.00  

     4. Conditions to Effectiveness. Upon the satisfaction of each of the
following conditions, this Agreement shall be deemed effective as of June 29,
2008:
     (a) the Administrative Agent shall have received counterparts of this
Agreement executed by the Administrative Agent (on behalf of itself and each of
the Consenting Lenders by virtue of each Consenting Lender’s execution of a
Lender Authorization), the Borrower, the U.S. Borrower, the Parent and each of
the Grantors;
     (b) the Administrative Agent shall have received executed Lender
Authorizations from the requisite Consenting Lenders;
     (c) the Administrative Agent shall have been reimbursed for all fees and
out-of-pocket charges and other expenses incurred in connection with this
Agreement, including, without limitation, the reasonable fees and disbursements
of counsel for the Administrative Agent;
     (d) the U.S. Borrower shall have paid to the U.S. Administrative Agent (or
its applicable affiliates), for the account of each Consenting Lender (including
the Administrative Agent and the U.S. Administrative Agent) that executes and
delivers this Agreement or a Lender Authorization to the U.S. Administrative
Agent (or its counsel) on or prior to 5:00 p.m. (Eastern Time) on August 6,

2



--------------------------------------------------------------------------------



 



2008, an amendment fee in an amount equal to (a) 10 basis points times the
principal amount of such Consenting Lender’s Commitment plus (b) 10 basis points
times the principal amount of such Consenting Lender’s “Commitment” (as defined
in the U.S. Credit Agreement);
     (e) the Administrative Agent shall have received a corresponding amendment
to the U.S. Credit Agreement, in form and substance substantially consistent
with this Agreement (with such changes as are applicable only to the U.S. Credit
Agreement), duly executed by the U.S. Administrative Agent, the U.S. Borrower,
the Parent, each U.S. Guarantor and the requisite Consenting Lenders (whether
directly or through a lender authorization); and
     (f) the Administrative Agent shall have received such other instruments,
documents and certificates as the Administrative Agent shall reasonably request
in connection with the execution of this Agreement.
     5. Effect of the Agreement. Except as expressly provided herein, the Credit
Agreement, the Collateral Assignment and the other Loan Documents shall remain
unmodified and in full force and effect. Except as expressly set forth herein,
this Agreement shall not be deemed (a) to be a waiver of, or consent to, a
modification or amendment of, any other term or condition of the Credit
Agreement, the Collateral Assignment or any other Loan Document, (b) to
prejudice any other right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement, the Collateral Assignment or the other Loan Documents or any
of the instruments or agreements referred to therein, as the same may be
amended, restated, supplemented or otherwise modified from time to time, (c) to
be a commitment or any other undertaking or expression of any willingness to
engage in any further discussion with the Borrower or any other Person with
respect to any waiver, amendment, modification or any other change to the Credit
Agreement, the Collateral Assignment or the Loan Documents or any rights or
remedies arising in favor of the Lenders or the Administrative Agent, or any of
them, under or with respect to any such documents or (d) to be a waiver of, or
consent to or a modification or amendment of, any other term or condition of any
other agreement by and among the Borrower, on the one hand, and the
Administrative Agent or any other Lender, on the other hand. References in the
Credit Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein”, and “hereof”) and in any Loan Document to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
modified hereby. References in the Collateral Assignment to “this Agreement”
(and indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”)
and in any Loan Document to the Collateral Assignment shall be deemed to be
references to the Collateral Assignment as modified hereby.
     6. Representations and Warranties/No Default/Covenant Regarding Bonds. By
their execution hereof,
     (a) the Borrower, the U.S. Borrower, the Parent and each of the Grantors
hereby certifies, represents and warrants to the Administrative Agent and the
Lenders that after giving effect to the waiver set forth in Section 2 and the
amendment set forth in Section 3, each of the representations and warranties set
forth in the Credit Agreement and the other Loan Documents is true and correct
in all material respects as of the date hereof (except to the extent that
(i) any such representation or warranty that is qualified by materiality or by
reference to Material Adverse Effect, in which case

3



--------------------------------------------------------------------------------



 



such representation or warranty is true and correct in all respects as of the
date hereof or (ii) any such representation or warranty relates only to an
earlier date, in which case such representation or warranty shall remain true
and correct as of such earlier date) and that no Default or Event of Default has
occurred or is continuing;
     (b) the Borrower, the U.S. Borrower, the Parent and each of the Grantors
hereby certifies, represents and warrants to the Administrative Agent and the
Lenders that:
     (i) it has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Agreement and each of the other documents executed in connection
herewith to which it is a party in accordance with their respective terms and
the transactions contemplated hereby; and
     (ii) this Agreement and each other document executed in connection herewith
has been duly executed and delivered by the duly authorized officers of the
Borrower, the U.S. Borrower, the Parent and each of the Grantors, and each such
document constitutes the legal, valid and binding obligation of the Borrower,
the U.S. Borrower, the Parent and each of the Grantors, enforceable in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies;
     (c) the Borrower, the U.S. Borrower, the Parent and each Grantor covenants
and agrees, that, if at any time, after the date hereof, the Assigned Bonds (as
defined in the Collateral Assignment) or any Replacement Bonds (as defined in
the Collateral Assignment) or any other certificate, document or instrument
evidencing the right of the Bondholder (as defined in the Collateral Assignment)
shall come into its possession or be held by it, then it will immediately
deliver and pledge such Assigned Bonds, Replacement Bonds or other certificate,
document or instrument to the U.S. Administrative Agent for the ratable benefit
of the Secured Parties (as defined in the Collateral Assignment) together with
an executed endorsement in form and substance satisfactory to the Administrative
Agent; and
     (d) no later than September 5, 2008, or such later date as the
Administrative Agent and the U.S. Administrative Agent may approve in their sole
discretion (the “Deadline”), the Administrative Agent shall have received
documentation in form and substance satisfactory to the Administrative Agent and
the U.S. Administrative Agent duly executed by BA and U.S. Bank, National
Association, as trustee under the Assigned Indenture (as defined in the
Collateral Assignment), confirming, among other things, the registration of all
bonds issued pursuant to the Assigned Indenture as of the date thereof and such
other matters as the Administrative Agent and the U.S. Administrative Agent may
request (such satisfactory documentation, the “Assigned Indenture
Documentation”). To the extent that the Administrative Agent has not received
the Assigned Indenture Documentation by the Deadline, the Borrower, the U.S.
Borrower, the Parent and each Grantor covenants and agrees, that upon the
request of the Required Lenders (or the Administrative Agent and the U.S.
Administrative Agent, at the request of the Required Lenders), it will,
promptly, but in no event later than thirty (30) days after such request, take
all actions as are necessary to have Replacement Bonds (as defined in the
Collateral Assignment) issued and delivered to the U.S. Administrative Agent,
for the ratable benefit of the Secured Parties (as defined in the Collateral
Assignment), together with an executed endorsement in form and substance
satisfactory to the

4



--------------------------------------------------------------------------------



 



Administrative Agent and the U.S. Administrative Agent.   It is hereby agreed
and acknowledged that any failure by the Borrower, the U.S. Borrower, the Parent
or any Grantor to comply with the requirements set forth in the foregoing
sentence shall constitute an immediate Event of Default. 
     7. Reaffirmations. Each Credit Party (a) agrees that the transactions
contemplated by this Agreement shall not limit or diminish the obligations of
such Person under, or release such Person from any obligations under, the Credit
Agreement, the applicable Guaranty Agreement, the Collateral Agreement, the
Collateral Assignment (other than as expressly set forth in Section 2 above) and
each other Security Document to which it is a party, (b) confirms and reaffirms
its obligations under the Credit Agreement, the applicable Guaranty Agreement,
the Collateral Agreement, the Collateral Assignment (other than as expressly set
forth in Section 2 above) and each other Security Document to which it is a
party and (c) agrees that the Credit Agreement, the applicable Guaranty
Agreement, the Collateral Agreement, the Collateral Assignment and each other
Security Document to which it is a party remain in full force and effect and are
hereby ratified and confirmed.
     8. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     9. Counterparts. This Agreement may be executed by one or more of the
parties hereto in any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
     10. Electronic Transmission. A facsimile, telecopy, pdf or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar instantaneous electronic transmission device
pursuant to which the signature of or on behalf of such party can be seen, and
such execution and delivery shall be considered valid, binding and effective for
all purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Agreement as well as any facsimile, telecopy, pdf or
other reproduction hereof.
[Signature Pages Follow]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date and year first above written.

              BORROWER:
 
            BOWATER CANADIAN FOREST PRODUCTS INC.
 
       
 
  By:    
 
       
 
      Name:

 
      Title:

 
            U.S. BORROWER:
 
            BOWATER INCORPORATED
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            BOWATER ALABAMA LLC
 
       
 
  By: Bowater Newsprint South LLC, its member
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            BOWATER NEWSPRINT SOUTH LLC
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            BOWATER NEWSPRINT SOUTH OPERATIONS LLC
 
       
 
  By: Bowater Newsprint South LLC, its manager
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

[Ninth Amendment – Bowater Canada]

 



--------------------------------------------------------------------------------



 



              PARENT:
 
            ABITIBIBOWATER INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

[Signature Pages Continue]
[Ninth Amendment – Bowater Canada]

 



--------------------------------------------------------------------------------



 



              GRANTORS:
 
            BOWATER CANADIAN HOLDINGS INCORPORATED
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            BOWATER CANADA FINANCE LIMITED PARTNERSHIP
 
       
 
  By:   BOWATER CANADA TREASURY CORPORATION, its general partner
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            BOWATER SHELBURNE CORPORATION
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            BOWATER LAHAVE CORPORATION
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

[Signature Pages Continue]
[Ninth Amendment – Bowater Canada]

 



--------------------------------------------------------------------------------



 



              THE BANK OF NOVA SCOTIA, as Administrative Agent (on     behalf of
itself and the Consenting Lenders who have     executed a Lender Authorization)
and as Issuing     Lender and Lender
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

[Ninth Amendment – Bowater Canada]

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Lender Authorization
[Ninth Amendment – Bowater Canada]

 



--------------------------------------------------------------------------------



 



LENDER AUTHORIZATION
Bowater Incorporated
Bowater Canadian Forest Products Inc.
Seventh Amendment to U.S. Credit Agreement
Ninth Amendment to Canadian Credit Agreement
August 7, 2008
Wachovia Bank, National Association
NC0680
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
The Bank of Nova Scotia
40 King Street West
Scotia Plaza, 62nd Floor
Toronto, Ontario M5W 2X6
Attention: Corporate Banking Loan Syndication

         
 
  Re:  
(a) The Seventh Amendment dated as of August 7, 2008 (the “U.S. Agreement”) to
that certain Credit Agreement dated as of May 31, 2006 (as amended, the “U.S.
Credit Agreement”) among Bowater Incorporated and the other New Borrowers party
thereto (collectively, the “U.S. Borrower”), the lenders party thereto (the
“U.S. Lenders”), and Wachovia Bank, National Association, as administrative
agent (the “U.S. Administrative Agent”) for the U.S. Lenders and (b) the Ninth
Amendment dated as of August 7, 2008 (the “Canadian Agreement” and, together
with the U.S. Agreement, the “Agreements”) to that certain Credit Agreement
dated as of May 31, 2006 (as amended, the “Canadian Credit Agreement”) among
Bowater Canadian Forest Products Inc. (the “Canadian Borrower”), the U.S.
Borrower, the lenders party thereto (the “Canadian Lenders”), and The Bank of
Nova Scotia, as administrative agent (the “Canadian Administrative Agent”) for
the Canadian Lenders.

This Lender Authorization acknowledges our receipt and review of the execution
copy of the Agreements, each in the form posted on SyndTrak Online or otherwise
distributed to us by the U.S. Administrative Agent or the Canadian
Administrative Agent. By executing this Lender Authorization, we hereby approve
the Agreements and authorize the U.S. Administrative Agent or the Canadian
Administrative Agent (as applicable) to execute and deliver the Agreements on
our behalf.
Each financial institution purporting to be a U.S. Lender and executing this
Lender Authorization agrees or reaffirms that it shall be a party to the
Agreements and the other Loan Documents (as defined in the U.S. Credit
Agreement) to which U.S. Lenders are parties and shall have the rights and
obligations of a “Lender” (as defined in the U.S. Credit Agreement), and agrees
to be bound by the terms and provisions applicable to a “Lender” under each such
agreement. Each financial institution purporting to be a Canadian Lender and
executing this Lender Authorization agrees or reaffirms that it shall be a party
to the Agreements and the other Loan Documents (as

 



--------------------------------------------------------------------------------



 



defined in the Canadian Credit Agreement) to which Canadian Lenders are parties
and shall have the rights and obligations of a “Lender” (as defined in the
Canadian Credit Agreement), and agrees to be bound by the terms and provisions
applicable to a “Lender” under each such agreement. In furtherance of the
foregoing, each financial institution executing this Lender Authorization agrees
to execute any additional documents reasonably requested by the U.S.
Administrative Agent or the Canadian Administrative Agent, as applicable, to
evidence such financial institution’s rights and obligations under the U.S.
Credit Agreement or the Canadian Credit Agreement, as applicable.
A facsimile, telecopy, pdf or other reproduction of this Lender Authorization
may be executed by one or more parties hereto, and an executed copy of this
Lender Authorization may be delivered by one or more parties hereto by facsimile
or similar instantaneous electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes.

                    [Insert name of applicable financial institution]
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

[Ninth Amendment – Bowater Canada]

 